PER CURIAM.
Granted. The judgment of the court of appeal is reversed. The trial judge did not abuse his discretion in denying defendant’s motion for continuance of the March 1, 1989 trial on the basis that defendant was not prejudiced by plaintiff’s February 13 supplemental answers to discovery interrogatories which named Robert Reichert as an expert witness, when defendant was aware that Reichert was plaintiff’s expert at least forty-one days before trial and allowed the expert to examine the allegedly defective elevator. The case is remanded to the court of appeal to review the remaining assignments of error.